DETAILED ACTION
This office action is responsive to the amendment filed 2/23/2022.  Claims 1 and 4-20 remain pending and under prosecution.  Claims 1 and 4-20 remain pending and under prosecution.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In regard to Claims 1 and 15, the claims appear to recite as the invention: a first detector to detect all wavelengths reflected from the skin by two or more wavelengths from a light source that are averaged, and a second detector to detect all other wavelengths reflected that were not detected by the first detector and including using an angle limiting filter on said all other (i.e. not detected by the first detector) wavelengths of light, and then subtracting the second detected signal from the first detected signal.
 However, the invention as disclosed is drawn toward the second detector not being able to detect a target wavelength, i.e. the target wavelength is blocked, while the first detector does detect all wavelengths including the target wavelength.  Thus, the first detector would detect two or more wavelengths, and the second detector would detect the same wavelengths as the first detector minus the target wavelength that is blocked.  However, this does not appear to be claimed.  The claims appear to recite the opposite of what is found in the disclosure: there is no overlap in wavelengths between the detected signal of the first and second detectors, since the second detector is recited as detecting all wavelength not detected by the first detector.  Thus, there is a lack of clarity about the invention being claimed in general (see 112b rejections below), and specifically, regarding the blocking aspect as it pertains to the invention as best understood.  
It is assumed that applicant is using the terms first and second detector in the same manner specified in the specification, i.e. the second detector is the one that detects wavelengths after blocking.  If the current recitation does have support in the specification, applicant is requested to point to the portions of the disclosure providing such.  Without showing of support, this recitation of the claims is considered new matter.  Also refer to 112(b) rejections below.
In regard to Claims 1 and 15, the recitation that the first detector detects wavelengths that are “averaged in the first detected signal” is not supported by the disclosure.  Specifically, the specification only provides one citation for the averaging in paragraph 0062 of the publication: “average of the resulting signals from different detector pairs can be used.”  The word “average(d)” does not appear anywhere else in the disclosure.  The recitation in the claims does not state that the averaging results from the output of the detector pairs, each detecting a different target wavelength.  Instead, the claims recite that the first detector detects multiple wavelengths and that these are averaged. This is not supported and therefore constitutes new matter.
Claims 4-14, and 16-20 are rejected by virtue of dependence on the above claims.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  
Regarding Claims 1 and 15:
It is unclear if the limitation “perform wavelength selection to filter the two or more wavelengths of light to block noise and artifacts originating from particular wavelengths and ambient light for determining a physiological measurement result comprising” constitutes an active step as additional steps are listed after the “comprising.”  It is also unclear what element performs the filtering, if this limitation is meant to be distinct from the ones recited following it.  In the rejection below, it is assumed that this is not an active step.  However, clarification is requested.
It is unclear what differences, if any, exist between “filter the two or more wavelengths of light to block noise and artifacts originating from particular wavelengths and ambient light” and “using an angle limiting filter associated with an optical blocking filter configured to block or eliminate a certain at least one wavelength of at least one particular arrival angle of the detected all other wavelengths of light.”  Also see above point.
It is unclear what relationship or distinction, if any, exists between the recitation of “ambient light” vs. “a particular target wavelength,” since the wavelength of ambient light depends on the environment and is not necessarily defined by frequency.  Thus, it is unclear what constitutes the ambient light as recited by the claim and how that is blocked vs. how the particular target wavelength is blocked.  As best understood, the invention relies upon blocking a target wavelength, which could be one frequency, or could be ambient light, but would not include both, as disclosed by the specification.  However, clarification is requested.  
As indicated in the 112(a), it is unclear which wavelengths are detected by the second light detector but not detected by the first light detector from the two or more wavelengths of light.  Clarification is requested.
It is unclear if “an optical blocking filter” is being positively recited since it is recited as only “associated with an angle limiting filter”.  As the limitation appears to only refer to the optical blocking filter indirectly, the rejection below assumes that said feature is not presently claimed.  Clarification is requested.
It is unclear if the physiological measurement results from “performing wavelength selection…” (first part of the claim as recited, also see first point above) or “subtracting the second detected signal from the first detected signal.”  While as best understood, the manner of determining the physiological measurement results from both steps, the limitations as presently recited cause confusion because they do not establish the relationship between the steps and/or resolve the discrepancy.  Clarification is requested.  Also see the first point above.
It is unclear what role the plurality of detector pairs play in terms of which wavelengths to detect or block.  As best understood, each pair of detectors senses light of a different target wavelength.  Further, each detector of the pair is used to detect light differently (see 112(a) rejection above).  However, this has not been currently recited, which would lead to possible multiple interpretations of the detection of light that are not supported by applicant’s disclosure.  Clarification is requested.
It is unclear what is meant by the subtracted signal is both digitally and analog corrected and in what way.  Given the lack of specificity toward the limitation and understanding of the limitation, in the rejection that follows, it is submitted that all modern sensor systems provide physiological measurements that are both digitally and analog corrected.  Clarification is requested.
In regard to Claims 18-19, it is unclear in what manner the plurality of detector pairs allow simultaneously detection of the two or more wavelengths, as recited.  As best understood, applicant’s disclosure provides support for simultaneously detecting with each detector pair a first and second target wavelength; however, an interpretation of the first and second detector of a pair simultaneously detecting does not have support.  Clarification is requested.
In regard to Claim 20, it is unclear what the recitation of “identifying an average of the filtered limited two or more wavelengths of light” as the filtered light means and how this is different from the recitation in Claim 1.  In the rejection below, the claim is interpreted to be the same as that recited in Claim 1.  Clarification is requested.
Claims 4-14, and 16-17 are rejected by virtue of dependency on Claims 1 and 15.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 4-8, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al (US Pub No. 20030109791) in view of Schaefer et al (US Pub No. 20160015302) and Cho et al (US Pub No. 20080200823).

In regard to Claims 1, 11, 13, 15, 17, and 20, Kondo et al disclose an apparatus comprising:
at least one light emitting diode 26a, 51, best seen in Figure 2 and 10; and  
at least one amplifier 52, 55 (Figure 10 – 0072), to cause the apparatus to: 
emit by the apparatus two or more wavelengths of light with a light source 26a (Figure 2), 51 (Figure 10 – infra-red as well as blue light) (0070-0079); 
perform wavelength selection to filter the two or more wavelengths of light to block 
noise and artifacts originating from particular wavelengths and ambient light for determining a physiological measurement result, best seen in Figure 10 (0072) comprising:
detecting by a first light detector 26b (Figure 2, 10) of a plurality of detector pairs (Figure 2, 10) all wavelengths of the two or more wavelengths of light from the light source as reflected from at least one of skin or tissue of a user to produce a first detected signal, wherein the wavelengths of the two or more wavelengths of light detected by the first light detector given the position of the first light detector (0070-0079);
based on the first detected signal, enabling the apparatus to use a second light detector 26b, 51 (second in Figure 2, 10) of the plurality of detector pairs (Figure 2, 10) to detect all other wavelengths of light of the two or more wavelengths of light from the light source that were not detected by the first light detector in order to produce a second detected signal based on a filter limited two or more wavelengths of light – the second light detector detects blue wavelengths that are reflected, which are not detected by the first detector which detects infrared wavelengths (0071);
wherein the second light detector is producing the second detected signal based on the
filter limited two or more wavelengths of light (0071);
subtracting the filter limited two or more wavelengths of light detected by the second
light detector from the two or more wavelengths of light detected by the first light detector to
produce a subtracted signal (0074); and
processing the subtracted signal comprising applying correction algorithms to produce a physiological measurement result that is digitally and analog corrected (0070-0079), wherein it is submitted that Kondo et al necessarily provides the physiological measurement result is digitally and analog corrected.  Also see 112 rejection above.
However, Kondo et al do not expressly disclose the wavelength selection comprises applying a filter associated with an optical blocking filter comprising an angle limiting filter to limit at least one particular arrival angle from the two or more wavelengths of light to produce filtered light comprising the filter limited two or more wavelengths of light.
Kondo et al also do not expressly disclose the wavelengths of light detected by the first light detector are averaged in the first detected signal.

Schaefer et al teach that it is well known in the art to provide an analogous device as comprising an optical blocking filter with an angle limiting filter (LAS) associated with the optical filter, i.e. bandpass filter (Claim 13), configured to limit the arrival angle of light entering the optical blocking filter and a first light detector 112 and a second light detector 110 to improve the accuracy of the sensor by reducing transmission of light having high angles of incidence, best seen in Figure 9 (abst, 0012, 0014, 0035, 0038, 0042, 0043).
In regard to Claims 11 and 17, Schaefer et al disclose the optical blocking filter comprising the angle limiting filter to limit to the particular arrival angle of the two or more wavelengths of light limit comprises filtering an undesirable arrival angle of light that passes through the angle limiting filter and is entering the second light detector (abst, 0012, 0014, 0035, 0038, 0042, 0043).
Thus, Schaefer et al teach that the use of the optical blocking filter and angle limiting filter effectively provide the desired effects of blocking noise and artifacts originating from particular wavelengths and ambient light.  
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kondo et al such that the wavelength selection comprises applying a filter associated with an optical blocking filter comprising an angle limiting filter to limit at least one particular arrival angle from the two or more wavelengths of light to produce filtered light as taught by Schaefer et al as an effective method of blocking noise and artifacts originating from particular wavelengths and ambient light as desired.

Cho et al teach that it is well-known in the art to provide an analogous physiological measurement device wherein at least two wavelengths are averaged in the detected signal to reduce signal to noise ratio (0057).  Since Kondo et al is already concerned with removing noise (0072, 0079), it would have been obvious to one of ordinary skill in the art at the time of filing to modify Kondo et al such that the wavelengths of light detected by the first light detector are averaged in the first detected signal as taught by Cho et al to enhance the signal to noise ratio.  Also see 112 rejection above.

Claim 4: Kondo et al disclose the subtraction is performed with an analog subtraction circuit 59 (0074).
Claim 5: Kondo et al disclose the subtraction is performed with a digital subtraction circuit 59 (0074). 
Claim 6: Kondo et al disclose a signal processing element 10 configured to process the subtracted signal to produce the physiological measurement result (0070-0079).
Claim 7: Kondo et al disclose the first light detector 26b and the second light detector 26b (second one), 51 comprise identical characteristics, best seen in Figure 2 and 10.
Claim 8: Kondo et al disclose the first light detector 26b and the second light detector 26b (second one), 51 are integrated components on a common substrate, i.e. array, best seen in Figure 2. 
Claim 12: Kondo et al disclose the first light detector 26b and the second light detector 26b (other one), 51 form a detector pair and the apparatus comprises a plurality of said detector pairs forming a detector array, best seen in Figure 2 and 10.
Claim 14: Kondo et al disclose the device is user wearable (abst, Figure 2).
Claim 18-19: Kondo et al disclose the plurality of detector pairs (Figure 2, 10) allow simultaneous detection of the filter limited two or more wavelengths at the first light detector and the second light detector based on at least one detector of the plurality of detector pairs being configured to be wavelength selective (0070-0079).

Claims 9 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al in view of Schaefer et al as applied to Claim 1 and 15, further in view of Spear (US Pat No. 5880461)
Kondo et al in view of Schaefer et al disclose the invention above but do not expressly disclose the first light detector and the second light detector are connected in parallel with opposite polarities.  Spear teach that it is well-known in the art to connect two analogous light detectors in parallel with opposite polarities as an effective configuration to reduce noise (Col.1: 27-38).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kondo et al in view of Schaefer et al such that the first light detector and the second light detector are connected in parallel with opposite polarities as taught by Spear to provide another mechanism to reduce signal noise.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kondo et al in view of Schaefer et al as applied to Claim 1, further in view of Colvin et al (US Pub No. 20050035304).
Kondo et al in view of Schaefer et al disclose the invention above but do not expressly disclose causing the light that enter the apparatus to be scattered prior to entering the first and second light detector.
Colvin et al teach that it is well-known in the art to use a light-scattering material 114 so that the light that enters the apparatus passes through the light-scattering material prior to entering the first light detector and the second light detector to effectively attenuate ambient light from entering (0038).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the invention of Kondo et al in view of Schaefer et al such that the light that enters the apparatus is scattered prior to entering the first and second light detector as taught by Colvin et al to effectively attenuate undesired ambient light from reaching the detectors.

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Please note the new 112 rejections above.  It is noted that applicant’s response does not provide any explanation about how the newly submitted amendments overcome the previous 112 rejection and for that reason, some of the above may be similar to the 112 rejections previously presented.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Huong Q NGUYEN whose telephone number is (571)272-8340.  The examiner can normally be reached on 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert (Tse) Chen can be reached on 5712723672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


H.Q. NGUYEN
Examiner
Art Unit 3791

                  
                                                                                                                                                                                                /DEVIN B HENSON/Primary Examiner, Art Unit 3791